
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


CHANGE IN CONTROL SEVERANCE AGREEMENT

        THIS CHANGE IN CONTROL SEVERANCE AGREEMENT (this "Agreement") is between
Bank Rhode Island, a financial institution organized under the laws of the State
of Rhode Island (the "Bank") and wholly owned subsidiary of Bancorp Rhode
Island, Inc. (the "Company"), and Tiffany Sy (the "Executive").

        WHEREAS, the parties hereto seek to set forth the terms of certain
severance benefits to be granted to the Executive upon a change in control
event.

        IT IS MUTUALLY AGREED by the parties as follows:

        1.    Purpose.    In order to allow Executive to consider the prospect
of a Change in Control (as defined in Section 2(b)) in an objective manner and
in consideration of the services rendered and to be rendered by Executive to the
Bank, the Bank is willing to provide, subject to the terms of this Agreement,
certain severance benefits to protect Executive from the consequences of a
Terminating Event (as defined in Section 2(e)) occurring subsequent to a Change
in Control.

        2.    Definitions.    

        (a)   "Cause" means any of the following:

          (i)  Continuing any arrangement, holding any position or engaging in
any activities that conflict with the interest of, or that interfere with,
Executive's duties owed to the Bank, after ten (10) days prior written notice by
the Bank to Executive of the same;

         (ii)  Conviction of embezzlement or other crimes against the Bank,
deliberate misappropriation of the Bank's or the Company's funds or dishonesty;

        (iii)  Material violation of written policies of the Bank, irresponsible
acts in the performance of Executive's duties or material breach of any of
Executive's obligations under the terms of this Agreement;

        (iv)  Material non-performance of Executive's duties or material acts
(or omissions) of mismanagement; and

         (v)  Refusal to perform assigned duties when such refusal is not
justified or excused either by the terms of this Agreement or by actions taken
by the Bank in violation of this Agreement.

        (b)   "Change in Control" means: (i) a Takeover Transaction (as defined
in Section 2(d)) is effectuated; or (ii) the Company commences substantive
negotiations with a third party with respect to a Takeover Transaction if within
twelve (12) months of the commencement of such negotiations, the Company enters
into a definitive agreement with respect to a Takeover Transaction with any
party with which negotiations were originally commenced; or (iii) any election
of directors of the Company occurs (whether by the directors then in office or
by the shareholders at a meeting or by written consent) where a majority of the
directors in office following such election are individuals who were not
nominated by a vote of two-thirds of the members of the board of directors
immediately preceding such election; or (iv) either of the Company or the Bank
effectuates a complete liquidation.

        (c)   "Person" means an individual, a corporation, an association, a
partnership, an estate, a trust and any other entity or organization.

        (d)   "Takeover Transaction" means:

          (i)  The acquisition of voting securities of the Company by any
individual, entity or group (within the meaning of Section 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the "Exchange Act"), other
than by the Company or its subsidiaries or any

--------------------------------------------------------------------------------



employee benefit plan (or related trust) of the Company or its subsidiaries,
which theretofore as of the date hereof did not beneficially own (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) securities
representing 30% or more of the voting power of all outstanding shares of voting
securities of the Company, if such acquisition results in such individual,
entity or group owning securities representing more than 30% of the voting power
of all outstanding voting securities of the Company; provided, that any
acquisition by a corporation with respect to which, following such acquisition,
more than 50% of the then outstanding shares of voting securities of such
corporation, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of the Company outstanding immediately prior to such
acquisition in substantially the same proportion as their ownership, immediately
prior to such acquisition, of the outstanding voting securities of the Company,
shall not constitute a Change in Control; or

         (ii)  The issuance of additional shares of common stock of the Company
or the Bank, as applicable, in a single transaction or a series of related
transactions if the individuals and entities who were the beneficial owners of
the outstanding voting securities of the Company or the Bank, as applicable,
immediately prior to such issuance do not, following such issuance, beneficially
own, directly or indirectly, securities representing more than 50% of the voting
power of all then outstanding voting securities of the Company or the Bank, as
applicable; or

        (iii)  Consummation by the Company or the Bank of (i) a reorganization,
merger or consolidation, in each case, with respect to which all or
substantially all of the individuals and entities who were the beneficial owners
of the voting securities of the Company immediately prior to such
reorganization, merger or consolidation do not, following such reorganization,
merger or consolidation, beneficially own, directly or indirectly, securities
representing more than 50% of the voting power of the outstanding voting
securities of the corporation resulting from such a reorganization, merger or
consolidation, or (ii) the sale, exchange or other disposition (in one
transaction or a series of related transactions) of all or substantially all of
the assets of the Company (on a consolidated basis) or the Bank to a party which
is not controlled by or under common control with such entity, or (iii) the sale
by the Company on one transaction or in a series of related transactions of
voting securities of the Bank such that following such transaction or
transactions the Company no longer beneficially owns, directly or indirectly,
securities representing more than 50% of the voting power of the then
outstanding voting securities of the Bank.

        (e)   "Terminating Event" means either:

          (i)  Termination by the Bank of Executive's employment for any reason
other than (i) Executive's death or disability or (ii) for "Cause" (as such term
is defined in Section 2(a) hereof); or

         (ii)  Executive's resignation as an employee of the Bank, other than
for reasons of disability, following (i) a significant reduction in the nature
or scope of Executive's duties, responsibilities, authority and powers from the
duties, responsibilities, authority and powers exercised by Executive
immediately prior to the Change in Control; or (ii) a greater than 10% reduction
in Executive's annual base salary or fringe benefits as in effect on the date of
the Change in Control; or (iii) any requirement by the Company or the Bank or of
any Person in control of the Bank that the location at which Executive performs
the principal duties of the Bank be outside a radius of 50 miles from the
location at which Executive performed such duties immediately prior to the
Change in Control; or (iv) the failure of any successor of the Company or the
Bank to agree in writing upon terms and conditions of employment with Executive
which are substantially similar to those of Executive's employment immediately

2

--------------------------------------------------------------------------------






prior to the Change in Control and which are reasonably satisfactory to
Executive within ninety (90) days following a Change in Control.

        3.    Payment in Connection With Terminating Event.    If a Terminating
Event occurs within one (1) year after a Change in Control (which one (1) year
period shall be calculated from the effective date of the Takeover Transaction
if the Terminating Event occurs after a Takeover Transaction), the Bank will pay
to Executive an amount (the "Severance Payment") equal to Executive's annual
base salary in effect at the time of the Change in Control, which Severance
Payment shall be payable in one lump sum within thirty (30) days of the date of
termination of Executive's employment, or if such Change in Control is governed
by clause (ii) of Section 2(b) and the Terminating Event occurs prior to
entering into a definitive agreement, upon the entering into of a definitive
agreement by the Company. No Severance Payment will be made to Executive under
this Section 3 if Executive's employment with the Company terminates for any
reason prior to a Change in Control (except as may be provided below), or if
Executive's employment with the Company terminates after a Change in Control but
such termination or resignation is not a Terminating Event. In addition, no
Severance Payment will be made to Executive under this Section 3 with respect to
a Terminating Event which occurs more than one (1) year after a Change in
Control (which one (1) year period shall be calculated from the effective date
of the Takeover Transaction if the Terminating Event occurs after a Takeover
Transaction).

        4.    Applicability of Change in Control Provisions.    The provisions
of Section 3 shall terminate upon the earliest of (i) the termination by the
Bank of Executive's employment for any reason prior to a Change in Control,
(ii) the termination of Executive's employment by the Bank after a Change in
Control because of death or disability or for Cause, (iii) Executive's
resignation or termination of employment with the Bank prior to a Change in
Control for any reason other than one that constitutes a Terminating Event under
Section 2(e), and (iv) Executive's resignation or termination of employment
after a Change in Control on or after the first anniversary of the Takeover
Transaction or events specified in Sections 2(b)(iii) or (iv).

        5.    Notices.    All notices, requests, demands and other
communications required or permitted to be given or made under this Agreement
shall be in writing and shall be deemed to have been given if delivered by hand,
sent by generally recognized overnight courier service or certified mail, return
receipt requested to the Bank at its office, One Turks Head Place, Providence,
Rhode Island 02903, and to the Executive at the address reflected on the payroll
records of the Bank, subject to the right of either party to designate at any
time hereafter in writing some other address. Any such notice or other
communication will be considered to have been given (i) on the date of the
delivery in person, (ii) on the third day after mailing by certified mail,
provided that receipt of delivery is confirmed in writing or (iii) on the first
business day following delivery to a commercial overnight courier.

        6.    Successors and Assigns.    This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their successors and
permitted assigns. For the avoidance of doubt, in the case of the Company, the
successors and permitted assigns hereunder shall include, without limitation,
any successor-in-interest of the Company (whether by merger, liquidation
(including successive mergers or liquidations) or otherwise); provided, however,
that no such assignment of this Agreement by the Company shall serve to relieve
the Company from any liability to Executive hereunder. This Agreement or any
right or interest hereunder may not be assigned by Executive. Nothing in this
Agreement, expressed or implied, is intended or shall be construed to confer
upon any person other than the parties and successors and assigns permitted by
this Section 7 any right, remedy or claim under or by reason of this Agreement.

        7.    Governing Law/Jurisdiction    This Agreement shall be governed by
and interpreted in accordance with the laws of the State of Rhode Island. The
parties agree that this Agreement was made and entered into in Rhode Island and
each party hereby consents to the jurisdiction of a competent court in Rhode
Island to hear any dispute arising out of this Agreement.

3

--------------------------------------------------------------------------------



        8.    Right to Employment.    This Agreement does not constitute any
entitlement to employment by, nor confer on Executive any right to continue in
the employ of, the Bank or an affiliate of the Bank nor interfere in any way
with the right of the Bank to determine the terms of, or terminate, Executive's
employment.

        9.    Release.    Executive agrees, as a condition to receipt of
payments hereunder, that Executive will execute a release agreement in form
reasonably satisfactory to the Company, releasing and waiving any and all claims
against the Company, its subsidiaries and affiliates other than the right of the
Executive to enforce this Agreement and other than claims arising after the
effective date of the release.

        10.    Entire Agreement.    This Agreement constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all previous agreements, written or oral, regarding the
right of Executive to any payments upon a Terminating Event in connection with a
Change in Control, including without limitation any such agreement contained in
any employment letter in connection with the Executive's employment by the Bank.
This Agreement shall not be changed, altered, modified or amended, except by a
written agreement signed by both parties hereto.

        11.    Severability.    If any term or provision of this Agreement, or
the application thereof to any person or under any circumstance, shall to any
extent be invalid or unenforceable, the remainder of this Agreement, or the
application of such terms to the persons or under circumstances other than those
as to which it is invalid or unenforceable, shall be considered severable and
shall not be affected thereby, and each term of this Agreement shall be valid
and enforceable to the fullest extent permitted by law. The invalid or
unenforceable provisions shall, to the extent permitted by law, be deemed
amended and given such interpretation as to achieve the economic intent of this
Agreement.

        12.    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.

[Signatures Appear on Following Page]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have executed this Agreement as of the
19th day of April, 2011.

    BANK RHODE ISLAND
 
 
By:
 
/s/ Merrill W. Sherman


--------------------------------------------------------------------------------

Merrill W. Sherman
President and Chief Executive Officer
 
 
EXECUTIVE
 
 
/s/ Tiffany Sy


--------------------------------------------------------------------------------

Tiffany Sy

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2

